Respondent was admitted to the Bar by this court on June 27, 1949. Petitioner moves to confirm the report of the Referee which sustained six charges of professional misconduct against respondent consisting of his failure, as committee of an incompetent, to pay to the State of New York money due for the incompetent’s support and maintenance; failure • to file annual inventories of the incompetent’s estate; failure to co-operate in petitioner’s investigation of the matter; failure to comply with a subpoena duces tecum issued by this court resulting in an order adjudging respondent in contempt; and commingling and conversion of the incompetent’s funds. The record supports the Referee’s findings and the motion to confirm the Referee’s report is granted. While respondent appeared at the initial hearing before the Referee, he failed to appear at a subsequent hearing on the supplemental petition charging him with commingling and conversion. In addition, he did not file papers in opposition to petitioner’s motion to confirm the Referee’s report and, although given an opportunity to be heard on the question of punishment, he has not appeared before the court. In view of the seriousness of his misconduct and the lack of any evidence of extenuating circumstances, we conclude that respondent should be disbarred. Respondent disbarred. Greenblott, J. P., Sweeney, Kane, Main and Herlihy, JJ., concur.